Exhibit 10.21
Wachovia Capital Finance Corporation
(Canada)
141 Adelaide Street West
Suite 1500
Toronto, ON M5H 3L5
[Wachovia Logo]
March 18, 2009
VIA EMAIL
Mad Catz, Inc.
7480 Mission Valley Road
Suite 101
San Diego, California
92108
Dear Mr. Darren Richardson:
Re:      Wachovia Capital Finance Corporation (Central) and Mad Catz, Inc.
     Reference is made to the second amended and restated loan agreement dated
as of October 30, 2006 between Mad Catz, Inc. (the “Borrower”) and Wachovia
Capital Finance Corporation (Central) (the “Lender”) as amended by a first
amending agreement dated as of November 20, 2007 (as amended, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“Loan Agreement”).

1.   Definitions. In this letter, unless otherwise defined or the context
otherwise requires, all capitalized terms shall have the respective meanings
specified in the Loan Agreement.   2.   Waiver of Event of Default.

  (a)   An Event of Default has occurred under Section 9.1(a) of the Loan
Agreement as a result of the breach of the EBITDA covenant in Section 8.13 of
the Loan Agreement. More specifically, the Borrower failed to cause MCII to
maintain a minimum consolidated EBITDA of US$8,008,000 for the trailing four
(4) Fiscal Quarter period ending on December 31, 2008 (the “Existing Event of
Default”).     (b)   In the sole and absolute discretion of the Lender, and in
reliance on the specific description of the Existing Event of Default, the
Lender hereby waives the Existing Event of Default.     (c)   Notwithstanding
the foregoing, the waiver by the Lender as set forth herein:

  (i)   shall not extend to any other Event of Default or any event,
circumstance or omission which, with the giving of notice, a lapse of time or a
failure to remedy the event, circumstance or omission within a lapse of time,
would constitute an Event of Default (a “Default”);

 



--------------------------------------------------------------------------------



 



Page 2

  (iii)   is intended to be limited to the specific purpose and intent for which
same has been provided and does not prejudice any right or rights that the
Lender or the US Collateral Agent may have or may have in the future under or in
connection with the Financing Agreements including, without limitation, the
exercise of any rights and remedies of the Lender and the US Collateral Agent;
and     (iv)   the Lender and the US Collateral Agent reserve their respective
rights and remedies at any time and from time to time in connection with any
Default or Event of Default now existing or hereafter arising, other than the
Existing Event of Default specifically waived herein.

3.   Amendment to Loan Agreement.

  (a)   This letter is also an amendment to the Loan Agreement. Unless the
context of this letter otherwise requires, the Loan Agreement and this letter
shall be read together and shall have effect as if the provisions of the Loan
Agreement and this letter were contained in one agreement. The term “Agreement”
when used in the Loan Agreement means the Loan Agreement as amended by this
letter, together with all amendments, modifications, supplements, extensions,
renewals, restatements and replacements thereof from time to time.     (b)   The
Loan Agreement is amended as follows:

  (i)   Section 1.1 of the Loan Agreement is amended by adding the following new
Section 1.26A:         “1.26A “Fixed Charge Coverage Ratio”         “Fixed
Charge Coverage Ratio” shall mean, with respect to MCII and its subsidiaries on
a consolidated basis for any trailing four (4) Fiscal Quarters (each a “Testing
Period”) determined in accordance with GAAP, the quotient of, for each Testing
Period, (a) EBITDA (defined as net income or net loss before interest, taxes,
depreciation and amortization, excluding goodwill impairment or any other
non-cash non-operating charges as approved by the Lender) minus unfunded CAPEX
minus the sum of taxes paid in the period for which the test relates and taxes
due in the period for which the test relates but which have not been paid at the
time of the test minus distributions and dividends divided by (b) interest paid
and interest due within the Fiscal Quarter that the test is being done but which
has not been paid at the time of the test plus any principal due, excluding any
balance outstanding under this Agreement. For the avoidance of doubt, the Lender
and the Borrower agree that the compliance certificate attached hereto as
Exhibit 1.26A accurately details the method for calculating the Fixed Charge
Coverage Ratio.”

 



--------------------------------------------------------------------------------



 



Page 3

  (ii)   The definition of “Interest Rate” in Section 1.32 of the Loan Agreement
is amended by deleting “one quarter of one percent (0.25%)” and replacing it
with “three quarters of one percent (0.75%)”.     (iii)   Section 8.13 of the
Loan Agreement is deleted and replaced with the following:         “8.13 Fixed
Charge Coverage Ratio         Borrower shall cause MCII to maintain a Fixed
Charge Coverage Ratio of not less then 1.5:1.0 calculated at the end of each
Fiscal Quarter for each Testing Period.”

  (c)   The effective date of the amendment to the Loan Agreement provided in
this letter is March 18, 2009.

4.   No Novations. Nothing in this letter, or in the Loan Agreement when read
together with this letter, shall constitute a novation, payment, re-advance or
reduction or termination in respect of any Obligations.   5.   Financing
Agreement. This letter is a Financing Agreement.   6.   Amendment Fee. The
Borrower shall pay to the Lender an amendment fee of US$50,000 which amendment
fee shall be fully earned as of and payable on the date hereof.   7.   Expenses.
The Borrower shall pay all fees, expenses and disbursements including, without
limitation, legal fees, incurred by or payable to the Lender and US Collateral
Agent in connection with the preparation, negotiation, completion, execution,
delivery and review of this letter and all other documents and instruments
arising therefrom and/or executed in connection therewith.   8.   Continuance of
Loan Agreement and Security.

  (a)   The Loan Agreement, as amended or modified by this letter, shall be and
continue in full force and effect and is hereby confirmed and the rights and
obligations of all parties thereunder shall not be affected or prejudiced in any
manner except as specifically provided for herein. It is agreed and confirmed
that after giving effect to this letter, all security delivered by the Borrower
and the Obligors secures the payment of all of the Obligations including,
without limitation, the obligations arising under the Loan Agreement, as amended
or modified by the terms of this letter.     (b)   To induce the Lender to enter
into this letter, the Borrower hereby confirms that after giving effect to this
letter, (i) the Borrower and the Obligors are in compliance with all covenants
in the Financing Agreements, (ii) all the representations and warranties set out
in the Financing Agreements are true and accurate, and (iii) no Default or Event
of Default has occurred or is continuing.

 



--------------------------------------------------------------------------------



 



Page 4

9.   Counterparts. This letter may be executed in any number of separate
original or facsimile counterparts, each of which shall be deemed an original
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.   10.   Governing Law. The validity, interpretation and
enforcement of this letter and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the laws of the State of California.   11.   Further
Assurances. At the request of the Lender at any time and from time to time, each
of the Borrowers and the Obligors shall, at their expense, duly execute and
deliver, or cause to be duly executed and delivered, such further agreements,
documents and instruments, and do or cause to be done such further acts as may
be requested by the Lender to effectuate the provisions or purposes of this
letter.   12.   Amendments and Waivers. Neither this letter nor any provision
hereof shall be amended, modified, waived or discharged orally or by course of
conduct, but only by a written agreement signed by an authorized officer of the
Lender and the US Collateral Agent, and as to amendments, as also signed by an
authorized officer of the Borrower and the Obligors. The Lender and the US
Collateral Agent shall not, by any act, delay, omission or otherwise be deemed
to have expressly or impliedly waived any of their respective rights, powers
and/or remedies unless such waiver shall be in writing and signed by an
authorized officer of the Lender and the US Collateral Agent. Any such waiver
shall be enforceable only to the extent specifically set forth therein. A waiver
by the Lender or the US Collateral Agent of any right, power and/or remedy on
any one occasion shall not be construed as a bar to or waiver of any such right,
power and/or remedy which the Lender or the US Collateral Agent would otherwise
have on any future occasion, whether similar in kind or otherwise.   13.  
Headings. The division of this letter into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this letter.   14.   Successors and Assigns.
This letter shall be binding upon and inure to the benefit of and be enforceable
by the Lender, the US Collateral Agent, the Borrower and the Obligors and their
respective successors and assigns.   15.   Partial Invalidity. If any provision
of this letter is held to be invalid or unenforceable, such invalidity or
unenforceability shall not invalidate this letter as a whole, but this letter
shall be construed as though it did not contain the particular provision held to
be invalid or unenforceable and the rights and obligations of the parties shall
be construed and enforced only to such extent as shall be permitted by
applicable law.   16.   Acceptance. If the foregoing correctly sets out our
agreement, please indicate your acceptance of this letter by signing below and
returning an executed copy to us by no later than 5:00 p.m. on March 18, 2009
(the “Effective Date”). If not so signed and returned to us on the Effective
Date, this letter shall be null and void.

 



--------------------------------------------------------------------------------



 



Page 5
Yours truly,
US COLLATERAL AGENT AND LENDER:
WACHOVIA CAPITAL FINANCE
CORPORATION (CENTRAL)

             
By:
      /s/ Bruno Mello              
 
  Name:   Bruno Mello    
 
  Title:   Assistant Vice President    
 
      Wachovia Capital Finance of Canada    
 
           
By:
      /s/ Carmela Massari              
 
  Name:   Carmela Massari    
 
  Title:   First Vice President    
 
      Wachovia Capital Finance of Canada    

Agreed this 18th day of March 2009.
BORROWER:

              MAD CATZ, INC.    
 
           
By:
      /s/ Darren Richardson              
 
  Name:   Darren Richardson    
 
  Title:   President & CEO    
 
           
By:
      /s/ Stewart Halpern              
 
  Name:   Stewart Halpern    
 
  Title:   CFO    

 



--------------------------------------------------------------------------------



 



Page 6
OBLIGORS:
Each of the undersigned Obligors hereby:

  (a)   acknowledges, confirms and agrees that such Obligor’s Financing
Agreements (as each of the same may have been amended, modified, supplemented,
extended, renewed, restated or replaced) remain in full force and effect as at
the date hereof in respect of the Obligations under the Loan Agreement; and    
(b)   acknowledges and confirms that such Obligor has received a copy of the
Loan Agreement and this letter and understands and agrees to the terms thereof.

Dated as of the 18th day of March, 2009.

                      MAD CATZ INTERACTIVE, INC.       1328158 ONTARIO INC.    
 
                   
By:

Name:
  /s/ Darren Richardson
 
Darren Richardson       By:

Name:   /s/ Darren Richardson
 
Darren Richardson    
Title:
  President & CEO       Title:   President    
 
                   
By:
  /s/ Stewart Halpern
 
               
Name:
Title:
  Stewart Halpern
CFO                
 
                    MAD CATZ (EUROPE) LIMITED       MAD CATZ LIMITED    
 
                   
By:
Name:
  /s/ Darren Richardson
 
Darren Richardson       By:
Name:   /s/ Darren Richardson
 
Darren Richardson    
Title:
  Director       Title:   Director    
 
                   
By:

Name:
  /s/ Stewart Halpern
 
Stewart Halpern       By:

Name:   /s/ Stewart Halpern
 
Stewart Halpern    
Title:
  Director       Title:   Director    

 



--------------------------------------------------------------------------------



 



Page 7

                      FX UNLIMITED, INC.       MAD CATZ INTERACTIVE            
    ASIA LIMITED    
 
                   
By:

Name:
  /s/ Darren Richardson
 
Darren Richardson       By:

Name:   /s/ Darren Richardson
 
Darren Richardson    
Title:
  President       Title:   Director    
 
                   
By:

Name:
  /s/ Whitney E. Peterson
 
Whitney Peterson       By:

Name:   /s/ Stewart Halpern
 
Stewart Halpern    
Title:
  Secretary       Title:   Director    

          WINKLER ATLANTIC HOLDINGS    
 
       
By:

Name:
  /s/ Darren Richardson
 
Darren Richardson    
Title:
  Director    
 
       
By:

Name:
  /s/ Stewart Halpern
 
Stewart Halpern    
Title:
  Director    
 
        SAITEK ELECKTRONIK VERTRIEBS     GMBH    
 
       
By:

Name:
  /s/ Darren Richardson
 
Darren Richardson    
Title:
  Director    
 
       
By:

Name:
  /s/ Stewart Halpern
 
Stewart Halpern    
Title:
  Director    

 



--------------------------------------------------------------------------------



 



Page 8

          SAITEK SA    
 
       
By:

Name:
  /s/ Darren Richardson
 
Darren Richardson    
Title:
  Director    
 
       
By:

Name:
  /s/ Stewart Halpern
 
Stewart Halpern    
Title:
  Stewart    

 



--------------------------------------------------------------------------------



 



Page 9
Exhibit 1.26A
[See attached]

 



--------------------------------------------------------------------------------



 



MAD CATZ INTERACTIVE INC.
FCCR Compliance Certificate
For the four-quarter period ended            12/31/2008

                                                  Qtr. Ended   Qtr. Ended   Qtr.
Ended   Qtr. Ended     Trailing       3/31/2008   6/30/2008   9/30/2008  
12/31/2008     Four Quarters            
EBITDA for period ending:
  $ 690     $ 283     $ 225     $ 4,211       $ 5,409              
(minus) Unfunded CAPEX
  $ 34     $ 275     $ 575     $ 277       $ 1,161    
(minus) Taxes Paid
  $ 910     $ 178     $ 231     $ 160       $ 1,479    
(minus) Taxes Due
  $ 0     $ 0     $ 0     $ 0       $ 0    
(minus) Distributions
  $ 0     $ 0     $ 0     $ 0       $ 0    
(minus) Dividends
  $ 0     $ 0     $ 0     $ 0       $ 0              
Sub-Total
  $ (254 )   $ (170 )   $ (581 )   $ 3,774       $ 2,769              
Divided by:
                                                     
Interest Paid
  $ 319     $ 177     $ 196     $ 216       $ 908    
(plus) Interest Due
  $ 0     $ 0     $ 0     $ 0       $ 0    
(plus) Principal Payments
  $ 0     $ 0     $ 0     $ 0       $ 0    
(plus) Principal Payments Due
  $ 0     $ 0     $ 0     $ 0       $ 0              
Sub-Total
  $ 319     $ 177     $ 196     $ 216       $ 908              
Actual FCCR
    (0.80 )     (0.96 )     (2.96 )     17.47         3.05              
 
                             
 
                          Required FCCR         1.50                            
     
 
                          Compliance       YES                                  

         
Name
       
Signature
       
Title
       
Date
       

 